Title: To John Adams from Benjamin Franklin, 31 August 1781
From: Franklin, Benjamin
To: Adams, John



Sir
Passy Augt. 31. 1781

I duly received the Letter you did me the honour of writing to me the 17th. Instant inclosing a Copy of one from Mr. John Ross, acquainting me with the Presentation to you of 51 Bills Drawn in his Favour the 22 June last on Mr. Henry Laurens; for the Sum of 40,950 Guilders; and desiring to know whether I will pay them.
I have already paid or provided for the Payment of all the former Congress Bills on Mr. Laurens, on Mr. Jay, and on yourself and me, drawn upon us when we had no Funds in our hands to pay them. I have been exceedingly embarrass’d and distress’d by this Business; and being obliged to apply repeatedly for Aids to this Court, with one unexpected Demand after another, I have given Trouble and Vexation to the Ministers, by obliging them to find new Funds for me, and thereby deranging their Plans. They have by their Minister at Philada. complain’d of these irregular unfounded Drafts, to Congress; and I am told that he receiv’d a Promise about the End of March last, that no more should be issued. I have been obliged lately to apply for more money to discharge such of these Bills as I had engag’d for and were yet unpaid; and for other Purposes, and I obtained it on a Promise not to accept or engage for any that should be drawn after the End of March, if such should be drawn, which was not expected, as the Congress had Promis’d not to draw but upon known Funds. I have received no Advice or Orders relating to those Bills of Mr. Ross. I cannot conceive why they were drawn on Mr. Laurens known to be a Prisoner in the Tower. You will see by the enclosed Copy of a letter from M. de V. that I am told very fairly and explicitly, that if I accept any more such Bills I am not to expect any Assistance from him in Paying them. I am therefore obliged to be explicit with you. I cannot accept, nor have any thing to do with the Acceptance of them. I have obtain’d what you see mentioned in the Count’s Letter, which I was almost asham’d to ask and hardly expected. I cannot worry such good Friends again for these new Drafts. Mr. Ross’s demand was near 20,000£ Sterling. I suppose these Bills will be followed by more. You once wrote to me that you thought a few Protests of such Bills might be of Service to our Affairs in Holland. Perhaps none can arrive that may bear a Protest with less Inconvenience. And I think the Practice will never cease, if not stopped by Protesting. The Bills are not drawn upon you, nor recommended to your Care by Congress, and unless you have reason to believe, that in the Term of Six months, you may by earnest Application obtain Remittances to discharge them, I cannot advise your accepting them.
I have the honour to be, with great Respect, Sir, Your most obedient and most humble Servant

B Franklin

